Citation Nr: 0302039	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  01-02 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
based on individual unemployability resulting from service-
connected disabilities (TDIU).

2.  Entitlement to an effective date earlier than March 23, 
1995, for a 50 percent disability evaluation for a service-
connected lumbar spine disability.

3.  Entitlement to an effective date earlier than February 1, 
1985, for a 40 percent disability evaluation for a service-
connected thoracic spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of two rating actions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 1999, the RO denied 
entitlement to TDIU benefits.  In September 1999, the RO 
determined that clear and unmistakable error existed in prior 
rating actions and that a 50 percent rating was warranted for 
the veteran's lumbar spine disability from March 23, 1995, 
and a 30 percent rating for warranted for his thoracic spine 
disability from February 1, 1985.  A rating decision dated in 
April 2000 held that he was entitled to a 40 percent rating 
for the thoracic spine disability from February 1, 1985.


REMAND

Following a June 2000 statement of the case, the veteran was 
notified that he had been scheduled for a hearing before a 
member of the Board using video conferencing technology for 
August 23, 2000.  The claims folder was forwarded to the 
Board on August 5, 2000.  While the claims folder was at the 
Board, the veteran contacted his American Legion 
representative at the RO on August 21, 2000.  The 
representative documented the information requested and given 
in a Report of Contact, VA Form 119, dated August 21, 2000.  
The representative informed the veteran that he would only be 
permitted to discuss the issues of service connection for a 
cervical spine disorder and an increased rating for his 
lumbar spine disorder.  The veteran was displeased that he 
could not discuss all of the conditions he wanted to and 
canceled the hearing scheduled for August 23, 2000.  However, 
the representative documented that the veteran wished to 
continue his appeal on the issues of entitlement to TDIU 
benefits and entitlement to earlier effective dates for the 
present disability evaluations assigned for his service-
connected thoracic and lumbar spine disabilities.  This form 
was received at the RO on August 23, 2000.

In a statement dated August 28, 2000, and received at the RO 
later in August 2000, the veteran confirmed that he wanted to 
continue his appeal as to the issues listed on the first page 
of this document.  He stated that he had canceled the hearing 
scheduled for August 23, 2000, as he had assumed that he 
would be allowed to present testimony on the issues of 
entitlement to TDIU benefits and entitlement to earlier 
effective dates for the present disability evaluations 
assigned for his service-connected thoracic and lumbar spine 
disabilities.  He desired that his appeal continue.  In 
addition, he expressed a desire for a "video BVA hearing at 
the St. Petersburg VA Regional Office."  

Unfortunately, these documents were apparently not forwarded 
to the Board and associated with the claims folder prior to 
the Board's decision dated in January 2001 which addressed 
issues other than those currently under consideration.  
Likewise, these documents were apparently not considered when 
the Board issued a letter dated November 8, 2002, regarding 
the timely filing of a substantive appeal.  The evidence does 
not show that the veteran has been afforded this hearing or 
that he has withdrawn his request for a hearing.  The veteran 
is entitled to such a hearing.  38 C.F.R. § 20.700.  It is 
also noted that a written request for a hearing may extend 
the time for filing a substantive appeal.  See VOOPGCADV 28-
96.  Since Travel Board hearings and videoconference hearings 
are scheduled by the RO, a remand is necessary for that 
purpose.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for 
a videoconference hearing before a 
Member of the Board in accordance with 
applicable procedures.  As appropriate, 
the veteran should be informed of the 
time and place to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



